DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-8 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-7, the primary reason for allowance is the inclusion of particularly the limitation of a recording device including a knocking unit configured to knock on a second surface of the medium between the holding unit and the recording unit, and the knocking unit comprises: a rotation shaft configured to rotate; and a cam coupled to the rotation shaft and configured to rotate with the rotation shaft causing the knocking unit to move between the spaced position and the contact position. Applicant disclosed recording device having such print medium knocking mechanism improves the effectiveness of removing foreign substances from the surface of print medium. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Regarding claim 8, the primary reason for allowance is the inclusion of particularly the limitation of a recording device including a knocking unit configured to knock on a second surface of the medium between the holding unit and the recording .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853